Case 1:19-cv-07024-LAP Document 72-9 Filed 09/13/21 Page 1 of 2




  EXHIBIT K
             Case 1:19-cv-07024-LAP
Jaffe - Eichenstein Emails.pdf      Document 72-9 Filed 09/13/21 Page 2 of 2 Page 1 of                                    1




   Jaffe      - Eichenstein Emails

             dcanfiel@law.nyc.gov
   ".6,,-    Sep 08, 2021,2:41 PM
             To:   john,moscow@lbkmlaw.com, lou@lapietrakrieger,com
              1attachment - Expires: 1632369600000
              Message body secured


   Counsel

   Attached please find the production from the review of
   Simcha Eichenstein's email. This production is is inclusive        ol     and
   contains the email sent on August 20,2021.




   File attachment expires: Sep 23,2021



                                    Name                              Size                 Digital Fingerprint

                                                                      8.7     a   bbd59acb 8064e02327 b6f 67 41 49c1 ba
            VOL005.zip
                                                                      MB      (md5)




https ://nyclaw.kiteworks. com/                                                                                  91131202r
